

Exhibit 10.4


FIRST AMENDMENT TO THE
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
THE SHIPYARD COMMUNITIES, LLC
This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF THE SHIPYARD COMMUNITIES, LLC, dated as of February 13,
2019 (this “Amendment”), is being executed by Five Point Operating Company, LP,
a Delaware limited partnership (the “Manager”), as the Manager of The Shipyard
Communities, LLC, a Delaware limited liability company (the “Company”), pursuant
to the authority conferred on the Manager by the Second Amended and Restated
Limited Liability Company Agreement of The Shipyard Communities, LLC, dated as
of May 2, 2016, as amended and/or supplemented from time to time (including all
the exhibits thereto, the “Agreement”). Capitalized terms used, but not
otherwise defined herein, shall have the respective meanings ascribed thereto in
the Agreement.
WHEREAS, the Manager desires to amend the Agreement to provide for the issuance
by the Company of Membership Interests designated as “Class C Units.”
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Manager agrees as follows:
1.    Amendment. The Agreement is hereby amended by the addition of a new
exhibit, entitled “Exhibit B,” in the form attached hereto, which shall be
attached to and made a part of the Agreement.
2.    Miscellaneous. Except as specifically amended hereby, the terms,
covenants, provisions and conditions of the Agreement shall remain unmodified
and continue in full force and effect and, except as amended hereby, all of the
terms, covenants, provisions and conditions of the Agreement are hereby ratified
and confirmed in all respects.


[Signatures appear on following page]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.
MANAGER:
FIVE POINT OPERATING COMPANY, LP,
a Delaware limited partnership
                    
By:
/s/ Emile Haddad
Name:
Emile Haddad
Title:
President and Chief Executive Officer

                    
By:
/s/ Michael Alvarado
Name:
Michael Alvarado
Title:
Vice President









--------------------------------------------------------------------------------






EXHIBIT B
UNIT DESIGNATION OF
THE CLASS C UNITS OF
THE SHIPYARD COMMUNITIES, LLC
1.    Number of Units and Designation.
A class of Units is hereby designated as “Class C Units” (the “Class C Units”),
and the number of Units constituting such class shall be 25,000,000.
2.    Definitions.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement, as modified by this Unit
Designation and the defined terms used herein. For purposes of this Unit
Designation, the following terms shall have the respective meanings ascribed
below:
“Agency” shall mean the Successor Agency to the Redevelopment Agency of the City
and County of San Francisco, a public body organized and existing under the laws
of the State of California, or any successor public agency under the Master DDA.
“Agreement” shall mean the Second Amended and Restated Limited Liability Company
Agreement of The Shipyard Communities, LLC, as amended, supplemented or restated
from time to time.
“Buildings PSA” shall mean that certain Purchase and Sale Agreement and Joint
Escrow Instructions (Candlestick Buildings), dated as of May 2, 2016, as amended
by that certain First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (Candlestick Buildings), originally between CP Development Co., LP,
a Delaware limited partnership (predecessor by conversion to CPDC), as Seller,
and CP Vertical Development Co. 1, LLC, a Delaware limited liability company, as
Buyer, as partially assigned and as the same may be further amended,
supplemented or restated from time to time.
“Candlestick Site” is defined in the Master DDA.
“CFD District” means any community facilities district(s) formed under the
Mello-Roos Act and established or authorized by Master Developer or any of its
Affiliates in accordance with the Master DDA to finance improvements and
facilities in the Master Project or any portion thereof. For the avoidance of
doubt, Successor Agency to the Redevelopment Agency of the City and County of
San Francisco Community Facilities District No. 9 (HPS2/CP Public Facilities and
Services) as in effect on February 13, 2019 is a CFD District as of such date.
“CFD Impositions” means special taxes (other than any maintenance or service
special taxes) levied by any CFD District in the Candlestick Site.
“CFD Reimbursements” means any amounts reimbursed or paid to Master Developer or
any of its Affiliates under any Acquisition and Reimbursement Agreement (as
defined in the Master DDA) between Master Developer or any of its Affiliates and
the Agency funded by CFD Impositions (or by the net proceeds of bonds issued by
the CFD District that are secured by the CFD Impositions).
“Class C Unit” shall mean a Unit with the designations, preferences and
relative, participating, optional or other special rights, powers and duties as
are set forth in this Unit Designation.


B-1



--------------------------------------------------------------------------------





“Company” shall mean The Shipyard Communities, LLC, a Delaware limited liability
company.
“Completed” shall have the meaning set forth in the Buildings PSA.
“Completion Date” shall mean the date that the Project is Completed in
accordance with the Buildings PSA.
“Contribution Agreement” shall mean the Contribution Agreement, dated as of
February 13, 2019, by and between Lennar and the Company, as amended,
supplemented or restated from time to time.
“CPDC” shall mean CP Development Co., LLC, a Delaware limited liability company.
“Junior Units” shall have the meaning set forth in Section 3(c) of this Unit
Designation.
“Liquidation Preference” shall mean, at any time, an amount per Class C Unit
equal to the quotient obtained by dividing (a) the excess of (x) fifty percent
(50%) of the cumulative amount of all CFD Reimbursements received by the Master
Developer on or after the Completion Date, over (y) the product of One Dollar
($1), multiplied by the aggregate number of Class C Units that have been
redeemed, by (b) the aggregate number of Class C Units then outstanding.
“Master DDA” shall mean that certain Disposition and Development Agreement
(Candlestick Point and Phase 2 of the Hunters Point Shipyard) between the Agency
and Master Developer dated for reference purposes as of June 3, 2010 and
recorded in the Official Records on November 18, 2010 as Document
No. 2010-J083660-00 at Reel K273, Image 427, as amended by that certain First
Amendment to Disposition and Development Agreement (Candlestick Point and
Phase 2 of the Hunters Point Shipyard) dated as of December 19, 2012 and
recorded in the Official Records on February 11, 2013 as Document
No. 2013J601487 at Reel K831, Image 0490, as amended by that certain Second
Amendment to Disposition and Development Agreement (Candlestick Point and
Phase 2 of the Hunters Point Shipyard) dated December 1, 2014 and recorded in
the Official Records on December 5, 2014 as Document No. J984039, and by that
certain Third Amendment to Disposition and Development Agreement (Candlestick
Point and Phase 2 of the Hunters Point Shipyard) dated August 10, 2018 and
recorded in the Official Records on August 13, 2018 as Document
No. 2018-K654875-00, as the same may be further as amended, supplemented or
restated from time to time.
“Master Developer” means CPDC or its successor under the Master DDA as Developer
under and as defined in the Master DDA of the Candlestick Site or any portion
thereof.
“Master Project” shall mean the project commonly described as Candlestick Point
and Phase 2 of the Hunters Point Shipyard in San Francisco, California and more
fully described in the Master DDA.
“Mello-Roos Act” shall mean the Mello-Roos Community Facilities Act of 1982, as
amended, Section 53311 et seq. of the Government Code of the State of
California.
“Parity Units” shall have the meaning set forth in Section 3(b) of this Unit
Designation.
“Project” shall have the meaning set forth in the Buildings PSA.
“Senior Units” shall have the meaning set forth in Section 3(a) of this Unit
Designation.


B-2



--------------------------------------------------------------------------------





3.    Ranking.
Any class or series of Units of the Company shall be deemed to rank:
(a)    prior or senior to the Class C Units as to the distribution of assets
upon liquidation, dissolution or winding up if the holders of such class or
series shall be entitled to the receipt of amounts distributable upon
liquidation, dissolution or winding up in preference or priority to the holders
of Class C Units (the units referred to in this paragraph being hereinafter
referred to, collectively, as “Senior Units”);
(b)    on a parity with the Class C Units as to the distribution of assets upon
liquidation, dissolution or winding up if the holders of such class or series of
units and the Class C Units shall be entitled to the receipt of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the units referred to in this paragraph being hereinafter referred
to, collectively, as “Parity Units”); and
(c)    junior to the Class C Units, as to the distribution of assets upon
liquidation, dissolution or winding up (i) if such class or series of units
shall be Class A Units or Class B Units, or (ii)  if the holders of Class C
Units shall be entitled to receipt of amounts distributable upon liquidation,
dissolution or winding up in preference or priority to the holders of such class
or series of Units (the units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Junior Units”).
4.    Redemption.
(a)    Commencing as of the Completion Date, within fifteen (15) Business Days
following receipt of any CFD Reimbursements by Master Developer or any of its
Affiliates, the Company shall redeem a number of Class C Units equal to
(i) fifty percent (50%) of such CFD Reimbursements, divided by (ii) One Dollar
($1). Each Class C Unit shall have a redemption price of One Dollar ($1) per
Class C Unit. In addition, the Company may redeem any Class C Units at any time
in its sole discretion.
(b)    In order to effect a redemption of Class C Units, the Company shall make
payment of the redemption price to the holder of Class C Units being redeemed,
whereupon such Class C Units shall be redeemed, shall no longer be deemed
outstanding, and all rights of the holder pertaining to such Class C Units shall
automatically terminate.
(c)    Subject to compliance with Section 4(a), the Company’s obligation to
redeem Class C Units pursuant to Section 4(a) shall terminate on the date on
which none of Master Developer or any of its Affiliates has any further right to
receive under any circumstances any CFD Reimbursements, whereupon any then
outstanding Class C Units shall automatically be cancelled and no longer deemed
outstanding, and the former holders of such Class C Units shall have no further
rights relating to such Class C Units.
5.    No Distributions.
Except for redemption payments pursuant to Section 4 and receipt of the
Liquidation Preference pursuant to Section 6, holders of Class C Units will not
be entitled to receive any payments from the Company with respect to their
Class C Units. Holders of Class C Units will not be entitled to receive any
dividends or distributions from the Company with respect to their Class C Units.


B-3



--------------------------------------------------------------------------------





6.    Liquidation Preference.
(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Company, the holders of outstanding Class C Units shall be entitled to
receive a liquidation preference in an amount per Class C Unit equal to the
Liquidation Preference, and such holders will not be entitled to any further
payment. Until all holders of the outstanding Class C Units have been paid the
Liquidation Preference in full, no payment will be made to any holder of Junior
Units upon the liquidation, dissolution or winding up of the Company.
(b)    If, upon any voluntary or involuntary liquidation, dissolution or winding
up of the Company, the assets of the Company, or proceeds thereof, distributable
among the holders of outstanding Class C Units shall be insufficient to pay in
full the Liquidation Preference and liquidating payments on any Parity Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of outstanding Class C Units and any such Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Class C
Units and any such Parity Units if all amounts payable thereon were paid in
full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Company will not include a consolidation or merger of the Company with one or
more partnerships, corporations or other entities, or a sale or transfer of all
or substantially all of the Company's assets.
(d)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Company, after the holders of outstanding Class C Units and any Parity
Units have received their respective liquidation preferences, any Junior Units
shall be entitled to receive any and all assets remaining to be paid or
distributed, and the holders of the Class C Units shall not be entitled to share
therein.
7.    Status of Reacquired Units.
All Class C Units which shall have been issued and redeemed or reacquired in any
manner by the Company shall be deemed cancelled and no longer outstanding.
8.    General.
The ownership of the Class C Units shall not be evidenced by certificates. The
Manager shall amend the Register from time to time to the extent necessary to
reflect accurately the issuance of, and subsequent redemption, or any other
event having an effect on the ownership of, the Class C Units.
9.    Allocations of Income and Loss.
Holders of Class C Units will not be allocated net income or net loss of the
Company.


B-4



--------------------------------------------------------------------------------





10.    Voting Rights.
The holders of the Class C Units will not have any voting or approval rights,
except (a) as required by applicable law or in the Agreement, and (b) as long as
any Class C Units are outstanding, in addition to any other vote or consent of
partners required by law or by the Agreement, the affirmative vote or consent of
holders of at least 50% of the outstanding Class C Units will be necessary for
effecting any amendment of any of the provisions of this Unit Designation that
materially and adversely affects the rights or preferences of the holders of the
Class C Units. The creation or issuance of any class or series of Units,
including, without limitation, any Units that may have rights junior to, on a
parity with, or senior or superior to the Class C Units, will not be deemed to
have a material adverse effect on the rights or preferences of the holders of
Class C Units, unless the terms of such Units restrict the Company from
redeeming the Class C Units. With respect to the exercise of the above described
voting rights, each Class C Unit will have one (1) vote per Class C Unit.
11.    Restrictions on Transfer.
Class C Units are subject to the same restrictions on transfer as are, and the
holders of Class C Units shall be entitled to the same rights of transfer as
are, applicable to Class A Units as set forth in the Agreement.


B-5

